DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of terminal disclaimer filed on 12/02/21 and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-20 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of evaluating the quality of a 
medical image. Prior art of record such as John ‘343 teaches reconstructing or evaluation of a medical using various segmentation methods  such as automatic segmentation using threshold based segmentation to improve the image quality. However, The prior art of record fails to teach or suggest by a single reference or combination of references  a method (system or computer program) for evaluating image quality obtaining an image; determining one or more sub-images of a region of interest by segmenting the image; and determining, based on the one or more sub-images of the region of interest, a quality index for the image, wherein the quality index is associated with a regularity degree of the image and a sharpness degree of the image., as recited in independent claims



3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

January 27, 2022